DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey (US 9,416,259) in view of WO 2007/017060, as evidenced by WO 2010/072761.  However, for convenience, the English equivalent, US 8,324,310, will be cited below.
Mathey teaches a tire comprising a rubber composition comprising the following:

	20-80 phr styrene butadiene rubber (SBR) having a Tg preferably between -50ºC to -10ºC (col. 2, l. to col. 3, l. 5 and ll. 43-50) which includes a functionalized solution polymerized SBR, where the functional elastomers includes those prepared by the use of a functional initiator, bearing an amine function (col. 3, ll. 9-50), citing WO 2010/072761 for functionalization, which describes the elastomer as being functionalized as the chain end by an amino group by anionic polymerization (Abstract);
	5-40 phr polybutadiene rubber (BR) (col. 3, ll. 6-8), exemplified as having a Tg=-108ºC (col. 12, l. 9); 
	30-150 phr reinforcing filler comprising carbon black as an organic filler and silica as an inorganic filler, where silica is present in an amount of at least 10% of the total amount of reinforcing filler (col. 4, l. 4 to col. 5, l. 36); and
	1-20 phr hydrocarbon plasticizing resin having a Tg>20ºC (col. 6, ll. 8-10 and col. 7, ll. 55-57). 
	Mathey teaches the inclusion of processing oils, exemplifying the inclusion of 1 part paraffin, suggesting a weight ratio of hydrocarbon resin to oil of up to 20.
	The difference between the Tg of SBR and NR is between 15-55 degrees and the difference in the Tg of NR and BR is 43 degrees.
Therefore, it can be seen that the teachings of Mathey overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
prima facie obviousness.

	Mathey teaches the rubber composition may also contain agents for covering the inorganic filler, pointing to WO 2007/017060. 
	WO ‘060 teaches a tire rubber composition comprising a reinforcing filler, such as silica, teaching coupling the reinforcing inorganic filler to the diene elastomer, in a known way, of a bifunctional coupling agent, such as alkoxysilane polysulfides, teaching that the coupling agent could be grafted beforehand to the diene elastomer or to the reinforcing inorganic filler, teaching that it is preferable to use the coupling agent grafted to the reinforcing inorganic filler for reasons of better processing (col. 8, ll. 29-34).
	WO ‘060 also shows that a reinforcing filler comprising a blend of 78 phr silica and 4 phr carbon black is also suitable for rubber compositions used for tire treads (col. 12, ll. 41-45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have grafted the coupling agent to the silica beforehand as this allows for better processing.  
	Grafting of an alkoxysilane polysulfide to silica before mixing with the diene elastomer meets applicants’ “prehydrophobated” limitation.  See instant specification, p. 7, [0036].
Mathey in view of WO ‘060 is prima facie obvious over instant claims 1-8, 10-17 and 19.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey in view of WO ‘060, as applied above to claims 1-8, 10-17 and 19, and further in view of Zanzig (US 7,214,731).
Mathey in view of WO ‘060 is prima facie obvious over instant claims 1-8, 10-17 and 19, as described above and applied herein as such, as Mathey teaches tire rubber composition comprising an elastomer blend of natural rubber, functionalized solution polymerized styrene butadiene rubber, and polybutadiene rubber, in overlapping amounts having overlapping glass transition temperatures, a blend of silica and carbon black as reinforcing filler, a hydrocarbon resin and a processing oil, where the silica is taught as being grafted beforehand with an alkoxysilane polysulfide.
	Zanzig teaches a tire rubber composition comprising a diene elastomer and pre-hydrophobated silica reinforcement, where the silica is reacted with alkoxysilane polysulfide or a mixture of alkoxyorganomercaptosilane and an alkoxysilane in order couple the silica to the diene elastomer while reducing the evolution of alcohol during mixing of the silica with the rubber by carrying out the hydrophobation of the silica prior to mixing with the elastomer.  Zanzig teaches that a mixture of alkoxyorganomercaptosilane and an alkoxysilane are functionally equivalent to use of an alkoxysilane polysulfide, which is taught by Mathey.
	Therefore, substituting the alkoxysilane polysulfide of Mathey with a mixture of alkoxyorganomercaptosilane and an alkoxysilane is prima facie obvious, as Zanzig teaches that these couplers are functionally equivalent for coupling silica to a diene elastomer for use in tires rubber compositions.
	Mathey in view of Zanzig is prima facie obvious over instant claims 9 and 18.
	Note Zanzig also teaches a tread rubber composition comprising about 50-80 phr silica in combination with 3-30 phr carbon black, exemplifying a combination of 77 phr silica with 6 phr carbon black in Table 3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brieann R Johnston/Primary Examiner, Art Unit 1768